DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 9/22/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 10 and 11 are acknowledged.
Claims 1-14 are currently pending and have been examined under the effective filing date of 9/6/2018.
Response to Arguments
Applicant's arguments filed 9/22/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks on page 6, Examiner submits prior art Dodia that discloses the scanning of an item when passed through the entrance of the shopping cart.
Regarding Applicant’s remarks on page 7, Examiner has not attempted to combine Li with itself in a 103 rejection.  Therefore, these remarks are not applicable.
Regarding page 9, Examiner submits prior art that discloses the claimed amendments. Aspholm discloses a credit card with a QR code that stores purchase history and acts in conjunction with a mobile device in detecting a user’s location 
Regarding pages 10 and 11, Examiner submits that Cheng discloses the dependent claims 2, 6 and 7’s limitations; and Doherty discloses the limitations of dependent claim 9.  Further, the amended claim limitations are disclosed in the prior art references of Dodia and Aspholm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub No. US 2019/0118844 A1) in view of Dodia (Pub. No. US 2017/0161703 A1.)
Regarding Claim 1, Li discloses a shopping cart to communicate with a mobile device having a mobile application running thereon, the shopping cart comprising: 
a main storage portion to receive an object therein, the main storage portion comprising: (Li Fig. 1, 30)
a base upon which the object may be disposed, and (Li Fig. 1, 30)
a plurality of walls extending upwards from side portions of the base to form a space wherein the object may be held (Li Fig. 1, shopping cart;)  
a processor disposed on the shopping cart to receive data from the scanning unit corresponding to the scanned object and to store the data within a storage unit of the processor (Li Fig. 4, PC;) and 
a communication unit to send the data to the mobile device such that the user may use the mobile device to at least one of view the data corresponding to the scanned object and pay for the object (Li ¶0082, wired/wireless connections.)
Li does not disclose a scanning unit disposed along a top portion of each of the plurality of walls to scan an identifying member disposed on the object in response to passing through the scanning unit.
Dodia discloses a scanning unit disposed along a top portion of each of the plurality of walls to scan an identifying member disposed on the object in response to passing through the scanning unit. (Dodia discloses scanner along multiple walls of a shopping cart; Figure 4B 20a and 20b.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of credit card data storage in Sun with the known technique of redundancy in Dodia because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more scanners to identify introduced items, thereby improving the accuracy of the automated shopping cart.

Regarding Claim 3, Li as modified by Dodia discloses the shopping cart of claim 1, wherein the processor creates a list including the data corresponding to the scanned object and other data corresponding to other objects scanned by the scanning unit (Li ¶0088, settlement list.)

Regarding Claim 4, Li as modified by Dodia discloses the shopping cart of claim 1, wherein the base comprises: a scale disposed thereupon to sense a weight of the object placed within the main storage portion and to send the sensed weight to the processor (Li ¶0094, second scale 80 at bottom of shopping basket.)

Regarding Claim 5, Li as modified by Dodia discloses the shopping cart of claim 4, wherein the processor compares the sensed weight of the object placed within the main storage portion with a predetermined weight of the object16 Inventor: Nazar Kozak Attorney Docket No.: Kozak-P001placed within the main storage portion, and to determine whether the object was correctly placed within the main storage portion (Li ¶0095, difference value between weights measured by the second scale 80.)

Regarding Claim 8, Li as modified by Dodia discloses the shopping cart of claim 1, further comprising: an auxiliary scale disposed on the main storage portion to allow a user to weigh the object thereupon (Li ¶0081, As schematically shown in FIG. 3, the first scale 50 is, for example, a weight sensor and is provided on an upper portion of the cover plate 35) and to send the weight of the object to the processor, which stores the weight of the object in the storage device of the processor (Li ¶0083, update the settlement list based on the weight which is acquired by the first scale 50.)

Claim 10 is rejected on the same basis as claim 1 with the additional limitations of:
(Li ¶0120; server may be configured to receive the payment information)
a mobile device having a mobile application running thereon to receive data regarding the scanned at least one of the objects and to allow a user to pay for the at least one of the objects using the mobile device; and (Li ¶0120; mobile terminal may be configured to pay for commodities in an updated settlement list to generate payment information)
a network to allow the server, the mobile device, and the shopping cart to communicate there between (Li ¶0120, smart shopping system comprising smart shopping cart, mobile terminal, server.)

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2019/0118844 A1) in view of Dodia (Pub. No. US 2017/0161703 A1) and in further view of Cheng (Pub. No. US 2019/0279185 A1.)
Regarding Claim 2, Li as modified by Dodia discloses the shopping cart of claim 1, wherein the data comprises at least one of a predetermined weight, a name, a price of the scanned object (Li ¶0088, identity, price, and weight of commodity.)
Cheng discloses wherein the data comprises at least one of a picture of the scanned object (Cheng ¶0044, picture information of the commodity is started to be collected and analyzed by the monitoring device 8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with Li in order to add the selected commodity to the purchase list and display on computer (Cheng ¶0044,) thereby more effectively identifying commodity products to be purchased by user.

Regarding Claim 6, Li as modified by Dodia discloses the shopping cart of claim 5.
Li does not disclose wherein if the processor determines that the sensed weight of the object in the shopping cart is different from the predetermined weight of the object, the processor determines that there has been an incorrect scan and sends a notification to the mobile device to delete the object from a total list of objects stored within the processor
Cheng discloses wherein if the processor determines that the sensed weight of the object in the shopping cart is different from the predetermined weight of the object, the processor determines that there has been an incorrect scan and sends a notification to the mobile device to delete the object from a total list of objects (Cheng ¶00081, When stable weight information of the commodity is obtained, the weight value is sent to the touchscreen computer 13 of the intelligent shopping cart, meanwhile, the image information of the placed commodity is acquired and collected by each monitoring device 8 to be sent to the touchscreen computer 13 for tracking analysis, and then the obtained weight information and image information is compared with the original information stored in the database.  If the commodity information is inconsistent with the original information, a comparison result is transmitted to the server through the network for recording, meanwhile, the user is prompted that the placed commodity is wrong by the touchscreen computer 13, and the user is prompted that the correct commodity needs to be re-put by the voice broadcasting device 11.)

Regarding Claim 7, Li as modified by Dodia discloses the shopping cart of claim 1.  Li does not disclose further comprising: a sensor to sense whether the shopping cart has exited a predetermined location, and to send a signal to the processor to alert a third party external device that the shopping cart has exited the predetermined location.
Cheng discloses further comprising: a sensor to sense whether the shopping cart has exited a predetermined location, and to send a signal to the processor to (Cheng ¶0033, system can realize the positioning by receiving signals sent by the Bluetooth positioning device and the UWB positioning device, deployed in the supermarket, encoding and decoding the signals, and then sending the encoded and decoded signals to the server.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2019/0118844 A1) in view of Dodia (Pub. No. US 2017/0161703 A1) and in further view of Doherty (Pub. No. US 2019/0095933 A1.)
Regarding Claim 9, Li as modified by Dodia discloses the shopping cart of claim 8.
Li does not disclose wherein the mobile device allows the user to input a name of the object weighed on the auxiliary scale to identify the object.
Doherty discloses wherein the mobile device allows the user to input a name of the object weighed on the auxiliary scale to identify the object (Doherty ¶0024, user may also input information (items purchased, items considered for purchase, items not considered for purchase, etc.) into the shopping analysis system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Doherty with Li in order (Doherty ¶0024,) thereby allowing sharing of shopping information with third parties.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No. US 2017/0111349 A1) in view of Aspholm (Pub. No. US 2016/0379297 A1.)
Regarding Claim 11, Sun discloses a system to organize shopping data, comprising: 
a credit card having a unique QR code to store data regarding items purchased by a user using the QR code, (Sun ¶0037, rewritable card with magnetic strip and QR code storing user data.) 
a storage unit to store the data; and (Sun ¶0038; personal information into the rewritable card 12)
a mobile device having a mobile application running thereon to receive the data (Sun ¶0038, portable electronic device connects to writing device.)
Sun does not disclose a credit card having a unique QR code to store data regarding items purchased by a user using the QR code, such that the QR code automatically applies all future promotions, sales, and coupons to an account of the user upon entry into a store.
Aspholm discloses a credit card having a unique QR code to store data regarding items purchased by a user using the QR code, such that the QR code automatically applies all future promotions, sales, and coupons to an account of the user upon entry into a store; (Aspholm ¶0056; The customers may be provided with personalized service via the mobile devices. The service may include personalized product promotions, location and navigation service, purchase history logs… customer preferences are at least partially automatically determined based on the items included in the shopping carts.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of credit card data storage in Sun with the known technique of personalized coupons in Aspholm because applying the known technique would have yielded predictable results and resulted in an improved system by allowing direct to consumer marketing.

Regarding Claim 12, Sun as modified by Aspholm discloses the system of claim 11, further comprising: a card reader to allow the user to purchase the items using the QR code by scanning the QR code. (Sun ¶0038, portable electronic device connects to writing device.)

Regarding Claim 13, Sun as modified by Aspholm discloses the system of claim 12, wherein the mobile device receives the data from the QR code after the (Sun ¶0038, portable electronic device connects to writing device.)

Regarding Claim 14, Sun as modified by Aspholm discloses the system of claim 11, wherein the QR code is linked to a credit card profile of the user (Sun ¶0037, can be used for a credit card…for storing personal information.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service 

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624